Citation Nr: 0618464	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-19 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux (GERD) with duodenitis.

2.  Entitlement to an initial compensable rating for contact 
dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Atlanta, Georgia.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

With regard to his claims for increased ratings, the veteran 
indicated in an August 2003 submission of evidence that he 
had received emergency room care from a private regional 
hospital in August 2001.  It does not appear efforts were 
made to attempt to obtain the records of this treatment.  The 
veteran has also identified potential evidence in support of 
his claim from Kaiser Permanente and from his employer (he 
testified to missing five weeks of work due to his service-
connected disabilities).  See November 2005 hearing 
transcript.  Likewise, it is now more than three years since 
the veteran was examined for VA purposes in connection with 
his claims.  As the November 2005 hearing transcript shows 
that the veteran believes that his disabilities have 
worsened, current examinations should be scheduled and his VA 
treatment records should be obtained.  





Accordingly, this appeal is REMANDED for the following: 

1.  Provide the veteran with compliant 
notice for his appeal of the assigned 
ratings for his gastroesophageal reflux 
(GERD) with duodenitis and contact 
dermatitis.

2.  Obtain the veteran's VA treatment 
records from the Oakwood Clinic located 
in Georgia.

3.  After obtaining the necessary release 
forms, make reasonable efforts to obtain 
the veteran's medical records from North 
Fulton Regional Hospital in Roswell, 
Georgia, and from Kaiser Permanente.

4.  After obtaining any necessary release 
forms, contact the veteran's employer and 
verify his work absences.

5.  Schedule the veteran for examinations 
of his GERD with duodenitis and his 
contact dermatitis.  Any indicated 
special tests or studies should be 
performed, and the claims file should be 
provided to the examiner for review in 
connection with the examinations.  The 
examiner is to identify the current level 
of the veteran's GERD and contact 
dermatitis disabilities.  

6.  Readjudicate the veteran's increased 
rating claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since February 2004.  
An 


appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


